DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Applicant’s Response
In Applicant’s Response dated 01/20/2022, Applicant amended Claims 1, 2, 10, 11, 13, 16, 17, 21 and 24, and argued against all objections and rejections previously set forth in the Office Action dated 11/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 10-12, 16-17, 19 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salvatore Cardu US 2008/0222538 A1, published 09/11/2008, hereinafter “Cardu” in view of Rangan et al. US 6154771, published 11/28/2000, hereinafter “Rangan” in view of Ronald Martinez US 2008/0244038 A1, filed 03/30/2007, hereinafter “Martinez” in view of Wey et al. US 8019579 B1, published 09/13/2011, hereinafter “Wey” in view of Arora et al. US 5845299, published 12/1/1998, hereinafter “Arora” in view of Weisler in view of Janine C. Warner “Dreamweaver CS# for Dummies”, published 05/07/2007, hereinafter “Warner”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 10 and 16:
Cardu discloses a method comprising: 
receiving an icon selection to add a hotspot to a photographic image of a multimedia presentation, the icon selection received via a user interface displaying the photographic image (Figure 22)
receiving a selection that defines a first hot spot area of the photographic image for association with a hotspot ([0103] – select a particular location in the map to add the hotspot); 
receiving input to add a hotspot title to identify the hot spot ([0105] -title); 
receiving input to add information to a hot spot box associated with the hotspot ([0105] – hotspot details);
receiving input to reposition the hotspot to a second hot spot area of the photographic image ([0176] – move existing hotspot to new location);  
displaying the hotspot at the second area of the photographic image ([0176] – move existing hotspot to new location);
receiving input to select the hotspot ([0290] – by clicking on the hotspot the hotspot is activated); and
Cardu does not explicitly teach the input to select the hotspot causing display of a separate page related to the information added.
Rangan discloses a method of hotspots in a multimedia element.  Rangan teaches receiving input to select a hotspot and the input to select the hotspot causing display of a separate page related to the information added. (Fig. 6 co. 18 lines 38-41 – click on hotspot to branch to a web page).
It would have been obvious to one skilled in the art at the time of the invention to have combined the separate page of Rangan with the hotspot of Cardu as an optional or alternative to allow additional information corresponding to the hotspot to be displayed while maintaining the viewing of the multimedia element.
Cardu in view of Rangan does not explicitly teach the added information being related to one or more users or displaying the hotspot title and the hotspot box.
Martinez discloses a method of receiving and displaying embedded content.  Martinez teaches receiving input to add information to a hot spot box associated with the hotspot, the information being related to one or more users (Fig. 4. “302”, Fig. 6A “502” “530”; [0103] – hypertext links; [0114] – URL corresponding to information about the content owner).
It would have been obvious to one skilled in the art at the time the invention was made to have combined the URL corresponding to a user of Martinez with the hotspot creation of Cardu in view of Rangan to efficiently direct to a user’s page associated with the generated hotspot. 
While Cardu in view of Rangan and Martinez teaches adding a title to a hotspot, the references do not explicitly teach displaying the hotspot title and the hotspot box.  
Wey discloses a method of customizing a hotspot.  Wey teaches wherein display text and a visual indication of the hot spot (Fig. 3H, col. 13 lines 10-27 – text in text field box can be displayed on the hotspot).  
It would have been obvious to one skilled in the art at the time the invention was made to have combined displaying of the hot spot information Wey with the method of Cardu in view of Rangan and Martinez to provide the user with a visual and efficient indication of the hotspot.
The combination of the references fail to teach wherein the photographic image and icons partially overlaying the multimedia presentation.
Arora discloses an editor for web pages. The editor allows for the creating of hotspots.  Arora teaches wherein a photographic image and icons partially overlaying the multimedia presentation (Fig. 5-8, col. 9 line 62 – col. 10 line 1).  
It would have been obvious to one skilled in the art at the time of the invention to have combined the overlaying of the multimedia presentation of Arora with the hotspot of Cardu as modified by Rangan, Martinez and Wey to allow the user to maintain the view of the image along with the icons for defining the hotspot to increase the user experience as well as maintain a visual connection between the image and the hotspot. 
Cardu in view of Rangan, Martinez, Wey and Arora fail to teach receiving input to define the hotspot via the user interface while the photographic image is displayed.
Warner discloses a method of creating hotspots for a multimedia element.  Warner teaches receiving input to define the hotspot via the user interface while the photographic image is displayed (Fig. 3-13, page 82 and 83 – Property Inspector).  
It would have been obvious to one skilled in the art at the time the invention was made to have combined the receiving of input with the photographic image of Warner with the hotspot of Cardu in view of Rangan, Martinez, Wey and Arora to readily identify a connection between the icons and the hotspot.  

Claim 2, 11 and 17:
Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches receiving an additional icon selection to add an additional hotspot to a video of an additional multimedia presentation, the additional icon selection received via the user interface, and the user interface displaying the video and the icons partially overlaying the additional multimedia presentation ([0041] – video) (Warner; page 83 -adding more hotspots).  Note this process can be added to a new multimedia presentation in each of the cited references.

Claim 4 and 18:
Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches wherein the information corresponds to text displayed at the second hot spot area of the multimedia presentation (Wey; Fig. 3H, col. 13 lines 10-27 – text in text field box can be displayed on the hotspot).  

Claim 5, 12 and 19:
Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches further comprising: receiving an input to activate display of the hotspot; and displaying the hot spot title and the hot spot box responsive to the input to activate the display of the hotspot ([0290] – placing cursor over a hotspot displays more information).  

Claim 11:
Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches wherein the user interface application is further configured to receive an additional icon selection to add an additional hotspot to a video of an additional multimedia presentation (Rangan; col. 8 lines 60-65 - hypervideo) (Warner; page 83 -adding more hotspots).

Claim 25 and 27:
Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches wherein the information includes a user identifier (Martinez; [0114] – URL corresponding to information about the content owner; [0117] – identifier corresponding to the content owner).

Claim 26:
Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches wherein the user identifier is a user name (Martinez; [0114] – URL corresponding to information about the content owner; [0117] – identifier corresponding to the content owner).  


Claims 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view Martinez in view of Wey in view of Arora in view of Warner in view of Leigh Rothschild US 7885951 B1, published 02/08/2011, hereinafter “Rothschild”.

Claim 13 and 20:
Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches displaying information responsive to activating display of the hotspot.  Cardu in view of Rangan Martinez, Wey, Arora and Warner does not explicitly teach further comprising displaying additional information added to at least one additional hotspot responsive to activating display of the hotspot. 
Rothschild discloses a method of embedding hotspots in a multimedia element.  Rothschild teaches displaying additional information added to at least one additional hotspot responsive to activating display of the hotspot (Fig. 5 – selection of the hotspot displays a window with an additional hotspot, modifying the hotspot). 
It would have been obvious to one skilled in the art at the time the invention was made to have combined the additional hotspot of Rothschild with the method of Cardu in view of Rangan Martinez, Wey, Arora and Warner to provide the user with a gradual navigation of linked resources thereby providing a user friendly environment.

Claims 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view of Martinez in view of Wey in view of Arora in view of Warner in view of Jeri Weisler “Image Maps: Creating Hotspots”, 09/29/2004, hereinafter “Weisler” in view of “Using Adobe Acrobat” 04/09/04, hereinafter “Adobe”.

Claim 21:
	Cardu in view of Rangan Martinez, Wey, Arora and Warner teaches receiving the input to add the information to the hotspot.  Cardu in view of Rangan Martinez, Wey, Arora and Warner does not explicitly teach wherein receiving the input to add the information to the hot spot box associated with the hotspot comprises associating the hotspot with a content source, wherein the associating is based on a selection of at least one of the icons to associate a content source with the hotspot, wherein at least two of the icons are associated with a different content source.  
	Weisler discloses a method of creating hotspots.  Weisler teaches wherein receiving the input to add the information to the hot spot box associated with the hotspot comprises associating the hotspot with a content source, wherein the associating is based on a selection of at least one of the icons to associate a content source with the hotspot, the icon associated with a different content source (page 3 – Insert Hyperlink dialog box; Note the dialog box comprises different drives, locations and folders that are selectable “different sources” to select as the desired URL for the hotspot link.  The Examiner is interpreting each drive, folder, or file as a content source).  
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the different content sources of Weisler with the hotspot creating method of Cardu in view of Rangan Martinez, Wey, Arora and Warner to provide for a variety of content to be associated with the hotspot for enriched multimedia experience.
	Cardu in view of Rangan Martinez, Wey, Arora, Warner and Weisler teaches different content sources.  However the references fail to teach at least two icons that are associated with a different content source.
Adobe teaches adding content to a multimedia presentation.  Adobe teaches at least two icons that are associated with a different content source (pages 5-8; adding sound or a movie).
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the at least 2 icons of Adobe with the system of Cardu in view of Rangan Martinez, Wey, Arora, Warner and Weisler to quickly and efficiently add different linked content to the multimedia presentation thereby increasing the presentation capabilities.

Claim 22:
Cardu in view of Rangan, Martinez, Wey, Arora, Warner and Weisler and Adobe teaches wherein the multimedia presentation corresponds to a first content source (first website), and the hotspot is associated with a second content source (second website) ([0042] – URL embedding for linkage to other websites).

Claim 23:
Cardu in view of Rangan, Martinez, Wey, Arora, Warner Weisler and Adobe teaches wherein the first content source is a first page, and the second content source is a second page ([0042] – URL embedding for linkage to other websites).

Claim 24:
Cardu in view of Rangan, Martinez, Wey, Arora, Warner, Weisler and Adobe teaches wherein the icons partially overlaying the multimedia presentation are displayed such that at least a portion of the multimedia presentation remains visible when the icons are displayed (Arora; Fig. 5)(Warner; Fig. 3-13).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new grounds of rejection does not rely on the new combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/Primary Examiner, Art Unit 2175